 MANSION HOUSE CENTERMansion House Center Management CorporationandStephen Fath,Bruce Frohardt,Fred Walters, Ray-mond J.Himmaugh,Jay Forte,Painters Local 115,affiliated with Painters District Council 2, of theBrotherhood of Painters and Allied Trades of theUnited States and Canada,AFL-CIO. Cases 14-CA-5635-1, 14-CA-5635-2, 14-CA-5635-3, 14-CA-5635-4, 14-CA-5649, and 14-CA-5682May 20, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNOn December 10, 1970, Trial Examiner Laurence A.Knapp issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. He further foundthat Respondent had not engaged in certain other un-fair labor practices alleged in the complaint and recom-mended that such allegations be dismissed. Thereafter,the Respondent filed exceptions to the Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings,' conclusions,' and recommendations of theTrial Examiner.'IThe Trial Examiner made no explicit finding that the Union at the timesitdemanded recognition represented a majority of the employees in theappropriate unit The record shows that the unit covered eight employees,that the Union prior to makingits initialdemand for recognition had signedauthorization cards, the validity of which is not contested, from five unitemployees, and that shortly after its initial demand it received such cardsfrom two more unit employees None of the employees sought to, or did,revoke or rescind their cards Accordingly, we find that the Union at alltimes relevant represented a majority of employees in the appropriate unit'The Board agrees that the remedial order to bargain is appropriateunder standards established byNL R B v G,sselPackingCo,395 U S 575and finds it unnecessary to decide whether such an order might also beappropriate on other grounds Chairman Miller concurs for reasons ex-pressed by him inUnited Packing,187 NLRB No 132'The Respondentalleges,inter aka,that, even if otherwise appropriate,a bargainingorder shouldnot issuein this proceeding because the Uniondiscriminates against Negroes At the hearing it made an offer of proof insupport of its claim of racial discrimination and in its brief moves that therecord be reopened for purposes of taking evidence on the discriminationissueThe Trial Examiner in considering the matter concluded that even assum-ORDER437Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Mansion House Center Management Corpo-ration, St. Louis,Missouri, its officers, agents, succes-sors, and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.ing all matters alleged in the offer of proof to be true the Respondent had,nevertheless, not made out a substantial case that the Union discriminatesagainst NegroesWe agree, for the offer of proof turns primarily on theasserted fact of racial imbalance in the Union's membership but does notallege the Union has, since segregated locals were abolished in 1968, deniedmembership to any applicant on grounds of race Furthermore, it is of somerelevance here that one of Respondent's employees signed up by the Unionwas a NegroIn view of the foregoing considerations, Respondent's motion to reopenthe record is deniedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE;LAURENCE A. KNAPP, Trial Examiner: I heard this casein St. Louis, Missouri, on September 14-15, 1970,' pursuantto pretrial procedures in compliance with the National LaborRelations Act, as amended.' After the hearing briefs werefiled by counsel for the General Counsel and for Respondent.Upon the entire record' and my observation of the tes-timonial demeanor of the witnesses, I make the following:FINDINGS AND CONCLUSIONSITHE BUSINESS OF RESPONDENT;THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatRespondent a Missouri corporation is engaged in themanagerial operation of a residential and office building com-plex in St. Louis know as Mansion House Center, and thatin the course of this business in the calendar year ending July16, 1970, Respondent made sales or performed servicesvalued in excess of $50,000, and purchased materials andsupplies valued in excess of $50,000 shipped to it directlyfrom points located without the State of Missouri. Respond-ent is an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(6) and(7) of the Act, and assertion of jurisdiction herein is proper.The evidence establishes, and I find, that Painters Local115, affiliated with the Painters District Council 2, of theBrotherhood of Painters and Allied Trades of the UnitedStates and Canada, AFL-CIO (hereinafter referred to as theUnion), is a labor organization within the meaning of Section2(5) of the Act.ChargingPartyRaymond J Himmaugh's last name appears to be incor-rectly spelled as "Himmaught" in the transcriptUnless otherwise indicated, dates given are in 1970The underlying charges were filed on various dates between June 4 andJuly 8 (one charge was thereafter amended), the complaint issued on July27 (and was thereafter amended), and Respondent duly answered the com-plaint'The unopposed motion of counsel for the General Counsel to correctthe transcript of testimony, dated October 16, is hereby granted There areadditional errors in the transcript which I do not correct either because theyare obvious or, in any case, harmless190 NLRB No. 78 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDIITHE ALLEGED UNFAIR LABOR PRACTICESOn June 1, five of the eight painters then employed byRespondent signed Union "AUTHORIZATION FOR REP-RESENTATION" cards, on June 2, two more of such paint-ers signed such cards.' As Respondent's counsel conceded atthe hearing, and as I hereinafter find, on June 2, and there-after,Respondent rejected the Union's demand for recogni-tion as bargainingrepresentative for a unit of employees con-sisting of the painters.' In the period June 3-12, Respondentterminated the employment of all eight of itspainters.The question presented are whether Respondent's refusalto recognize the Union and its termination of the eight paint-ers violated the corresponding provisions of Section 8(a)(5),(3), and (1) of the Act. A further question is whether, withreference to one of these employeees, Respondentengaged inconduct violative of Section 8(a)(4) of the Act.A. Background FactsThe Mansion House Center operated by Respondent con-sists of a complex of buildings covering some 6 blocks (7 acresof land) located on the riverfront in downtown St. Louis. Thecomplex is composed mainly of three residential apartmenthouse towers (containingsome1,250 apartments); threesmall office buildings occupied by commercial tenants; res-taurant, lounge, and swimming pool facilities; and basementgarage facilities accomodatingsome 1,700 automobiles.Respondent is responsible for the necessary interior andexteriorpainting,with the interior painting mainly that of theapartments, corridors, and elevator lobbies, and the exteriorpainting mainly that of masonry surfaces, such as coveringsat the apartment house entrances, and of the swimming pools.Interior painting, a least that of the apartments, proceeds ona year-round basis, while the exteriorpaintings, to the extentrequired each year, is performed in the spring and brought toan end when the outside temperature requires. It has beenRespondent's practice, duringat least aconsiderable portionof the time since the Center was opened in 1966, to utilizepainting contractors to perform the interior, while perform-ing the exterior masonry and perhaps certain interior paint-ingsdirectly through painters Respondent hires for that pur-pose. However, a painting contractor whom Respondent wasutilizing for the interior painting in 1969 fell ill toward theend of that year, so that beginning about December 1969Respondent had been performing the interior painting on itsown account. As of February 1970, Respondent had threeemployees (Fath, Brown, and Mounce) engaged in suchpainting. Between early April and early June, Respondentengaged five additional painters (Frohardt, Walters, Forte,Himmaugh, and Dunham), most of whom were utilized forboth interior and exterior painting. Seven of these painterswere on Respondent's payroll on June 1; the last to be hired,Dunham, was engaged on June 3.B.Events Pertinent to theRefusal of RecognitionAt theinstigationof employee Fath, Raftery,a businessrepresentative of the Union (accompanied by Cox, an officialof the Union's parent International Union), met with Fathand four other of Respondent's painters in the late afternoonof June 1 at a lounge in the complex. During this meeting thefive painters present signed union representation-authonza-tion cards, and during the course of the next day Fath securedthe signatures of two additional painters to such cards.'In the morning of June 2, Raftery and Cox called at theoffice of Mr. Lashly, Respondent's president, and in duecourse, there ensued a conversation principally between Raf-tery and Lashly. At the outset, Reftery handed to Lashly aletter containing the Union's claim to representation of amajority of Respondent's painters, its request for recognition,and a request to schedule a date for collective-bargainingnegotiations.'After Lashly had read this letter, Rafteryhanded him a form of recognition agreement which he askedLashly to sign. After reading this document,' Lashly handeditback to Raftery and, according to the latter, said, "Youknow better than that, I won't sign anything like that," andmade further remarks to the effect that Raftery had comewithout an appointment and was trying to "strong-arm" himinto signing the recognition agreement. Raftery further tes-tified that "I ... tried to assure him that we weren't trying tostrong-arm him, we would be happy to set up a meeting withhim at his convenience ... and he told me that if I wanted afight he would give me a fight, that if I got one step out ofline he would cut my throat and ... several times he accusedme of trying to strong-arm him into have an agreement.... " Lashly testified that he told Raftery he was not pre-pared to sign the recognition agreement at this time, butdenied that he accused Raftery of strong-arm tactics or thathe made any threats about a "fight" or cutting Raftery'sthroat. The meeting ended upon the understanding that therewould be a further meeting at the time fixed by Lashly.l°That time was later fixed by Lashly as June 10, at 10 a.m.,at Lashly's office. (By the time Lashly and Raftery met at thatdate, Respondent had discharged the following five painterson the following date: Fath (June 3), Frohardt (June 3),Walters (June 4), and Himmaugh and Dunham (June 8). Thefirst part of the meeting was devoted to an inconclusive dis-cussion of reinstatement of the discharges, with Raftery as-serting the belief that they had been terminated because oftheir union activities and Lashly asserting various legitimatereasons for their terminations. Then, according to Raftery, herenewed the Union's request for recognition and, in response,was told by Lashly that he would never sign an agreement,did not like Raftery personally, and would go to the SupremeCourt before the Union would get recognition from Respond-ent.With respect to Raftery's renewed claim of majorityrepresentation rights, Lashly testified that he replied thatRespondent employed only "one or two" painters on a per-manent basis but, while entering a general denial that he at'For the text of the cards, which authorize the Union to act as collectivebargaining agent for the signers, see G C. Exh. 2-5, inclusive, and 9 and10,While Respondent's answer denies the complaint's allegation that a unitof its painters is an appropriate one for collective-bargaining purposes, it didnot pursue this position at the hearing or in its brief Since other groups ofRespondent's employees (electricians as one example, and janitors andmaids as another) are represented on a craft basis, since painters tradition-ally constitute a distinct craft, and since there is no organization represent-ing or claiming to represent the painters on any more inclusive basis, I findthe unit alleged to constitute an appropriate one for collective-bargainingpurposes within the meaning of the Act'No question is presented concerning the cards as valid authorizationsof the Union to represent the signers for collective-bargaining purposes.Fath, Himmaugh, Walters, Forte, and Mouncesigned onJune 1, the June2 signers were Brown and Frohardt See G C Exh 2-6, 9 and 10 Thereis no evidence that Dunham ever signedGCExh7G C Exh 8°Other matters were the subjects of exchanges during this initial meet-ing (such as Lashly's reference to the painters, or some of them, as "itiner-ant," "transient," or "temporary" workers, and some disputes centeringaround Raftery's assertion that Lashly was a difficult man to make apoint-ments with) but these features of the meeting are too irrelevant to detail MANSION HOUSE CENTER439any time said he would not recognize the Union, did notdirectly deny making on this occasion the more specific state-ments which Raftery's testimony attributes to him. In thecourse of the meeting (apparently toward the end) Lashlyexpressed a desire to meet with Raftery's superior, Mr. Hunn,secretary of the Union, a meeting which Mr. Raftery agreedto arrange.Raftery did so and upon the appointed date (about a weekafter the June 10 meeting), Raftery and Hunn came to Lash-ly's office, but nomeeting washeld because of Mr. Lashly'sfailure to appear." There were no subsequent contact betweenthe Union representative and Lashly.With respect to what happened at the June 2 and 10 meet-ingsbetween Raftery and Lashly, after careful considerationI credit the testimony of Raftery as to what Lashly said onthese occasions and reject Lashly's testimony to the extentthat it may conflict with that of Raftery. I reach this resulton the basis of my observations of the demeanor of bothwitnesses while testifying, and because, after considering theentirety of the testimony of each of these witnesses in the lightof the record as a whole, there are various particulars inwhich I regard the testimony of Lashly as implausiblewhereas Raftery's testimony does not create similar doubts.Accordingly, I find that at the June 2 meeting Lashly rejectedthe Union's request for recognition in the threatening andantagonistic fashion Raftery described, did so again at theJune 10 meeting, and in complaining that the union repre-sentative had had no appointment for the first meeting (as aresult of which the second meeting was arranged), and inseeking to draw Mr. Hunn into a third meeting, was merelyplaying for time.C. Events Pertinent to the TerminationsAs previously noted, five of the painters signed union cardson June 1 and two more on June 2, and on the latter day,through Raftery's meeting with Lashly, Respondent neces-sarily learned of its employees' organizational activity. Thenext day, June 3, Respondent terminated the employment ofFath and Frohardt, on June 4 it discharged Walters; on June8 it terminated Himmaugh and Dunham (each hired abouta week before); and on June 12, after Lashly's second meetingwith Raftery, the three remaining painters (Brown, Mounce,and Forte) were let go. The General Counsel contends thatall these terminations were discriminatory, and as his proofplaces principal reliance on Lashly's animosity to the appear-nace of the Union as demonstrated at his meetings with Raf-tery, on the suddenness with which these terminations fol-lowed upon the union activity of the men, and on assertedimplausible features of Respondent's explanations for variousof these terminations. Respondent, on the other hand, deniesthat the union activity of the men had anything to do withtheir terminations and asserts that all were let go for good andsufficient lawful causes. I turn therefore to the correspondingevidence.Respondent's main witness with respect to all the termina-tions was its executive housekeeper, Mrs. Gaddy, who hadexercisedmost of the supervisory responsibility over thepainting operations since December 1969, when Respondenttook over responsibility for painting due to the illness of thecontractor previously responsible."" Respondent's testimony (that of Lashly and his secretary) is to theeffect that Lashly was detained at home due td illness and that the unionrepresentatives were informed while waiting for Lashly that he might beunable to keep the appointment for this reason They left after working forsome appreciable time" While Respondent's evidence identifies Mrs Gaddy as the personhaving supervisory authority over the painting, other of its evidence and of1.As to Fath, Mrs. Gaddy testified that what led her todecide to discharge Fath was his messy work in paintingcertain apartments during the 10 days or 2 weeks precedinghis discharge on June 3, so that Respondent was put tounusualeffort and difficultyin cleaningup his paint spills orspatters. Such a list was contained in his letter of termination,and in attempted corroboration Respondent introduced cer-tain documentary evidence with respect to the necessarycleanup work performed by maintenance workers." But Mrs.Gaddy further testified that she had been more or less con-stantly criticizing Fath on these grounds since February; anitem which she stressed heavily in her testimony was notcontained in the list set forth in Fath's letter of termination,which she prepared; Fath was the senior of Respondent'spainters and was termed the "head painter,"" he had receivedsome compliments on his work and, according to him, onlyone criticism by Gaddy; and, on the evidence before me, Mrs.Gaddy could have had no way of ascertaining whether thealleged messy work in the cases she cited had been done byhim or by Brown, the painter working with him. He also hadnot been warned of possible discharge.2.Frohardt had done some satisfactorypaintinginMarchin a medical building which Respondent, or Mr. Lashly man-ages and, after quitting that job, was hired by Mrs. Pulcher,Lashly's secretary, to work at the Center, where he beganworksome6 weeks or 2 months prior to his termination onJune 3. During his employment at the Center, he wasengagedprincipally in interiorpainting.In discharging Frohardt, Mrs. Gaddy gave him a lettertersely listing various ground for his termination," which, inthe main, add up to criticism of the quality of his performanceas a painter. Frohardt admitted that Mrs. Gaddy had voicedsome of these criticisms to him on the job but offered ex-tenuating explanations respecting some of them. He wasnever warned of any disciplinary measures, however, in theevent of continued unsatisfactory work.3.Walters was hired about early April and was dischargedby Mrs. Gaddy on June 4. At noon on June 2, Walters, withMrs. Gaddy's permission went home on the ground of illness,worked a full day on June 3, and on June 4 reported for workabout midday without having previously notified Mrs. Gaddythat he would not report on time thatmorningIn discharg-ingWalters,Mrs. Gaddy gave him a written terminationpaper specifying his failure to notify her of his intended ab-sence that morning as the reason for his discharge. The papergoes on to state that Respondent had a definite schedule ofwork to be completed and "this type action cannot be tole-rated.""4.Himmaugh was hired about June 1 by Mrs. Pulcher, Mr.Lashly's secretary, and on the basis of his testimony, notspecifically contradicted by Mrs. Pulcher, I find that Mrs.Pulcher told him at the time of his hire that there would bework "parttime" for 3 or 4 months. While employed, Him-maugh did both interior and exterior painting. In terminatingthe General Counsel's shows that Ward, Respondent's manager of engineer-ing and maintenance, and Mrs Pulcher, Lashly's secretary, likewise hadsome supervisory authority In short, this was not an area in which super-visory authorities and responsibilities were clearly or sharply defined" For various reasons, including the absence of comparable data for otherpainters or for other periods, this documentary evidence is not particularlypersuasive" Fath had started painting apartments (his exclusive work) in June 1969as an employee of the then contractor and went on Respondent's payroll inDecember 1969"GCExh 16" Frohardt testified that he was still ill that morning but did not call inbecause he hoped to avoid taking the full day off and because his homelacked a telephone 440DECISIONSOF NATIONALLABOR RELATIONS BOARDHimmaugh on June 8, Mrs. Gaddy told him he was a goodpainter whom she hated to lose but did not give him anyspecific reason for the discharge. Mrs. Gaddy testified thatshe discharged Himmaugh (and Dunham, see below) on June8 because the work for which they had been hired, apparentlyreferring to the outside painting, had been completed Him-maugh testified, however, that there was some extenor paint-ing remaining to be done on June 8, and on the basis of allthe pertinent testimony it cannot be said that all exteriorpainting previously planned for completion had been finishedon June 8. In this connection,in about mid-May, Mrs.Gaddy, apparently at the direction of maintenance managerWard, ordered some 200 gallons of exterior paint, which wasdelivered onMay 21. About late June, or early in July,Maintenance Manager Ward directed that the unused por-tion of the order, some 160 gallons, be returned to the supplyfirm, having decided that there had been completed all theoutside work which the temperature factor permitted.5.Dunham was hired on June 3 and discharged, withHimmaugh, on June 8. According to Mrs. Gaddy, he wasdischarged for the same reason as Himmaugh."6.Forte was hired on May 8 and was terminated on June12 by Mrs. Gaddy, who told him that morning that his jobwould terminate at noon that day. He performed both in-terior and exterior painting but apparently was engagedprimarily in exterior painting in the latter part of his periodof employment. As to the reason for Forte's termination,Mrs. Gaddy testified that, although she could not recall whohad hired Forte, he had been engaged strictly on a temporarybasis and was terminated because the work for which he hadbeen hired ("canopies, corridors, and swimming areas") hadbeen completed. Forte, on the other hand, testified thatMaintenanceManager Ward spoke to him on three occasionswhile he was performing exterior work (apparently duringthe approximate period of May 28 - June 6) and variouslytold him on one or another of these occasions that he likedForte's work, that he was going to let a number of paintersgo but would keep four men for year-round work, and thathe wanted to retain Forte on that basis." Ward testified thathe told Forte and two others doing outside painting with himthat if they did a good job on the outside work he would tryto keep them on for apartment painting when the outsidework was completed.7. and 8. Respondent hired Mounce as a painter in Febru-ary and in that month put Brown, previously on the janitorialstaff, to work as a painter. Both were engaged primarily inapartment painting. On the morning of June 12, Mrs. Gaddytold them that they would be laid off that evening becauseRespondent was going to utilize a painting contractor, andwhen they were so laid off Mrs. Gaddy introduced them toaMr. Chamness, the contractor, who offered them jobs.19Mrs. Gaddy testified that Respondent terminated these twobecause it had engaged Chamness as the contractor.Chamness testified that on May 26 he was hired by MrsPulcher to work for Mr. Lashly as a painter in a medicalbuilding, that he finished the work there in about 3 weeks,that he then, about mid-June, received a call from Mrs." Dunham did not testify and there is no evidence that he signed a unioncard or engaged in any other union activity" Forte also testified that when he was hired Mrs Pulcher told him thatthere would be year-round work for a steady painter Mrs Pulcher, notrecalling Forte in particular,testified that what she told applicants (MrsPulcher initially interviewed applicants who appeared in response to Re-spondent's newspaper "ads" for painters, of whom Forte was one) was thatthe work involved was "spring clean-up" and that permanent employmentcould only be as a replacement on "the regular staff of two painters," con-cerning which she made no promises1BMounce later accepted but Brown did notPulcher to come to Mansion House to talk to Mr. Lashlyabout doing contract work there, that he had twomeetingson successive days with Mr. Lashly, that Mrs. Gaddy recom-mended Brown and Mounce to him while also giving himsome applications of nonemployees she possessed, that he metBrown and Mounce on their last day of work for Respondent(June 12), and that he first met with Lashly on a Wednesdayand began work the next week. On cross-examination hetestified that June 8 was "roughly" the date he started paint-ing apartments at the Center. Lashly testified that he talkedto Chamness in about mid-May, while Chamness was work-ing at the medical building, to come down to the Center "topaint" (Chamness' testimony concurs that there was such aconversation about him coming to work at the Centeras anemployeeafter the medical building work was finished), andthat he subsequently talked to Chamness about "taking over"at the Center as a contractor, but he could not recall the dateswhen he engaged Chamness or when Chamness took over asa contractor.Bearing inmind the fact that Chamness couldnot have taken over as a contractor until after June 12, thedate of Respondent's terminationof Brown, Mounce, andForte, I am satisfied that Chamness did not begin work as acontractor prior to Monday, June 15, and that, since thereobviously was an interval of only a few days between the timehe began as a contractor and his conversations with Lashlyon this subject, Lashly first approached him on this subjectafter June 2, the date of the Union's demand for recognition.In short, I believe that the time sequences given in Chamness'directexaminationare generally correct and credit them.20D. Further Analysis and Findings Respectingthe Discharges and Refusal of RecognitionThe antagonisticmanner inwhich Lashly received andrejected the unionclaimof majority representation and re-quest for recognition plainly manifested his deep-seated op-position to union organization of Respondent's painters. Thiscircumstance, coupled with the termination in the followingdays of Respondent's entire painting staff, gives rise to astrong inference that the discharges were discriminatorilymotivated and designed to provide Respondent with an ave-nue of escape from the recognition demand. The primaryquestion, therefore, is whether Respondent's evidence con-cerning the terminations makes out a case that they were fornondiscriminatory reasons sufficiently persuasive to over-come the inference of illegalityarisingfrom the GeneralCounsel's evidence. I conclude that this question must beanswered in the negative, because of what I consider arevarious unpersuasive aspects of Respondent's explanationsviewed in the light of all pertinent evidence and circum-stances.In the first place, I am unimpressed with certain of Re-spondent's evidence with respect to the engagement of Cham-ness asa contractor. Thus, while he could not recall thecorresponding dates involved, Lashly nevertheless unjustifia-bly endeavored in his testimony to create the impression thatthis arrangement had taken form in May, prior to the Union'sdemand for recognition and his consequent knowledge of theemployees' union activity, when, as I have found, this was notthe caseand asLashly must have known. Further in thisconnection, if this arrangement had been made or was thesubject of negotiations with Chamness prior to June 2, itwould be expected that Lashly would have so informed theunion representatives on that date. In the circumstances,'"Mrs Gaddy's testimony (which I credit) that Chamness took posses-sion of the keys to the paintroom on June 12 and began work as a contractorthe following week, and Respondent's hiring of Dunham on June 3, furthersustain these findings MANSION HOUSE CENTER441Lashly's efforts to portray this arrangement as having anearlier genesis indicate that he sought at the hearing to placea better face on these circumstances than facts he knew war-ranted.I am similarly unimpressed with Respondent's contentionthat it let Himmaugh and Dunham go on June 8, and Forteon June 12, because the work which they were hired to do wascompleted. Assuming this contention refers to the outsidemasonry painting, Respondent's receipt of a large quantity ofmasonry paint as late as May 21, certain of Ward's testimonyrespecting when he decided to terminate the outside painting,and the hiring of the two painters (for outside work, accord-ing to Respondent) as late as June 1 and 3, are factors scarcelycompatible with any plan of Respondent's, determined uponprior to June 2, to bring the outside painting to an end a fewdays later. Nor did Respondent offer any evidence that the 85degrees temperature level which it asserts would require(when reached, I presume, on a sustained basis) cessation ofoutside masonry painting had, in fact, been attained at thetime of the corresponding terminations. Respondent likewisedid not inform Himmaugh that this was the reason for histermination, or inform him when he was hired about a weekearlier that such a brief period of employment was all hecould expect, Rather, he was told there was several months'work ahead, albeit "part time." Indeed, when Himmaughwas terminated on June 8, outside painting of the characterhe was performing remained to be done. Furthermore, thenotice of termination given to Walters when he was dis-charged on June 4 referred to a schedule of work to be com-pleted,meaning, presumably, the outside work in which hewas then engaged.In the case of Fath, assuming that Fath performed substan-tial sloppy work in his last 10 days to 2 weeks, I considerRespondent's case weakened by the efforts Respondent's wit-nesses also made to portray his incompetence in these re-spects as having prevailed for some months, by its failure orinability to prove that he was more derelict in these respectsthan others, by its inability to establish that it was he ratherthan another painter working with him who was responsiblefor the asserted deficiencies in painting the apartments listedin his notice of termination, and by the fact that he was givenno warning of possible discharge or other disciplinary actionalthough he had had relatively long service and, on thisrecord, obviously had performed and was capable of credita-ble work.In the light of these substantial doubts concerning thecredibility of Respondent's explanation for various of theterminations, I conclude that the inference of discriminatorymotivation arising from the facts previously alluded to hasnot been overcome, that this unlawful motivation formed abasis for all the terminations, and hence that they were inviolation of Section 8(a)(3) and (1) of the Act.21 On the otherhand, I do not find that Forte was denied reinstatement inviolation of Section 8(a)(4) of the Act, as charged in thecomplaint, for the reasons set forth in the note below."As to the charge of refusal to bargain, Respondent in truthmet the Union's demands for recognition by rejecting themand reinforcing its rejections by discharging the entire com-plement of employees in the bargaining unit. Such actionamounted to a refusal to bargain in violation of Section8(a)(5). Furthermore, the coercive effects of such dischargesare so serious and pervasive in character as to render thecards a more reliable measure of employee desires than anelection and, by the same token require a bargaining order torepair their effect even if Respondent had not violated Section8(a)(5) by its rejection of the Union's demands.N.L.R.B. v.Gissel Packing Co.,395 U.S. 575.IIITHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with the operations of theRespondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.IV THE REMEDYHaving found that Respondent engaged in the unfair laborpractices found above, my recommended Order set forth be-low requires that it cease and desist therefrom and take cer-tain action designed to effectuate the policies of the Act. Suchaffirmative action will include recognition and bargaining,upon request, with the Union as the representative of itsemployees in the appropriate unit previously describedherein. These recognition and bargaining provisions are in-cluded in the order despite two grounds of opposition theretoasserted by Respondent at the hearing, which I will assumeRespondent has standing to interpose even though it did notrefuse the Union recognition on either of these bases.The first of these contentions is that even if Respondentunlawfully refused to recognize the Union, the Union is notentitled to a bargaining order, that is, it may not be accordedthe status of bargaining representative, on the assertedground that it excludes nonwhite persons from membership.In this connection, counsel for Respondent disclaimed anyattempt to prove that there are any such restrictions in theconstitution or bylaws of the Union. He then made an offerof proof, which is to the effect that the Union's jurisdictionalterritory includes a goodly portion of the St. Louis metropoli-tan area, that the population of this area is about 50 percentnonwhite, that the Union has approximately 375 active mem-bers, of whom 3 are black members who became members bytransfer from a former Negro local union when that localdisbanded in 1968; that no nonwhite persons have becomemembers of the Union since those three transferees,21 and thatBrown, a black person who signed a union card in this case," Dunham's discharge violated the Act despite the absence of evidencethat he signed a union card or engaged in any other union activity Theessence of the situation is that, with reason to know from the Union'sdemands that a majority of the painters had aligned themselves with theUnion, Respondent set about to clear out its entire painting staff withoutregard to what particular painters had designated the Union Any of thedischarges served to discourage union membership or activity irrespectiveof the union activity of any particular dischargee" Forte testified that when on the afternoon of June 12, subsequent tohis termination at noon, he attempted to hand to Mrs Gaddy a copy of thecharge he had filed that day with the Board's Regional Office, Mrs Gaddytold him he did not "need to go to the Labor Board, we were going to callyou back " Mrs Gaddy denied having any conversation with Forte on thisoccasionAssuming that Mrs Gaddy made such remarks, I would havedifficulty in concluding, were it necessary to decide this question, that theyconstitutesufficient proof that Respondent failed to reinstate Forte becausehe had filed the charge Forte did not make any specific request for reinstate-ment to Mrs Gaddy on this occasion and at this time Respondent hadturned or was turning the painting operation over to ChamnessBut it isunnecessary to pass on this questionsinceIfind that Forte's dischargeviolated other sections of the Act and the remedial relief is the same in eithercase" The corresponding language of counsel's offer is that "no non-whitepersons have been admitted to membership" since 1968, but it was clear tome at the hearing that counsel did not mean by this language that nonwhitepersons had been refused membership but rather meant only that no non-white persons had become members of the Union since 1968 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDis not a member of the Union or of the apprentice programoperated by the Union. The proof so offered fails to establishthat the Union excludes nonwhites from membership. Withitnot asserted that the Union has any such constitutionalrestriction, and with it clear that the Union has some non-white members, Respondent cannot make out a case of "defacto" segregation merely on the basis of the population divi-sion it refers to. Rather, Respondent would have to establishthat in actual practice the Union has received membershipapplications from blacks or other nonwhites and has rejectedthem on racially discriminatory grounds. Respondent's offerof proof does not go this far and, obviously, such facts willnot beassumed.24Respondent opposes a bargaining order on a furtherground.Its accompanying offer of proof is that in negotiatingcontracts with employers the Union has standard wage raterequirements,and one of these is that the rate for mainte-nance painting (the sort Respondent performs) be a least 80percent of the rate fixed for construction painting in theagreement negotiated by the Union with the local construc-tion industry bargaining group. Respondent contends thatthe Union's inflexible position relative to the maintenancepainting rate establishes that it does not bargain in conform-itywith the Act's requirements, and could only lead to thefiling of a corresponding charge against the Union by Re-spondent, or a strike. Passing over other defects in this chainof reasoning, it is sufficient to point out that there is nojustification whatever for relieving Respondent of its bargain-ing obligation because of the possibility that the Union mightviolate its corresponding duty. At bottom, what is involvedhere is the right of Respondent's employees to bargain collec-tively through their chosen representative, and they may notbe shorn of that right in advance of its exercise on suchspeculative grounds as Respondent advances. In short, theAct must be allowed to operate, with the outcome, in therespects put forth by Respondent, left to abide the actualevents.I have found that Respondent discriminatorily dischargedStephen J. Fath, Eddie Brown, Bruce Frohardt, RaymondHimmaugh, Jay P. Forte, Fred S Walters, Wilburn Mounce,and Paul Dunham. In this connection, the record indicatesthat some of these employees would have been released as theexterior and perhaps certain other non-regular painting wascompleted, but on this record it is impossible to determineeither what specific employees would have been terminatedfor this reason or when such terminations would have takenplace. It also appears that in addition to the arrangementmade with Chamness in June, Respondent was using theservices of a contractor at the time of the hearing. In thesecircumstances, my recommended order requires Respondentto offer all the foregoing discriminatees immediate reinstate-ment to their former jobs or, if those jobs no longer exist, tosubstantially equivalent ones, without prejudice to their seni-ority or other rights and privileges, dismissing, if necessary,any employees hired since the initial discrimination and ter-minating, if necessary, any corresponding painting contractitmay have; and that if there is not sufficient work availablefor those discriminatees who accept reinstatement the follow-ing procedure shall be adopted:All available positions shall be distributed among the dis-criminatees in accordance with such nondiscriminatory cnt-eria asRespondent would have followed in effecting reduc-tions in force, and those discriminatees, if any, for whom nojobs were available after such distribution shall be placed on" InNat Harrison Associates, Inc,177 NLRB No 24, the Board rejecteda similar contention on the ground that sufficient evidence of discriminatorymembership policies was not presenteda preferential hiring list, priority on such list being deter-mined in accordance with the said nondiscriminatory criteria.My recommended Order also requires Respondent to reim-burse the discriminatees for any loss of pay they may havesuffered by reason of Respondent's discrimination againstthem, by paying to them a sum of money equal to the amountthey would normally have earnedas wagesfrom the dates oftheir discharges to the dates of Respondent's offers of rein-statement(or placement on a preferential hiring list), lesstheir net earnings during that period. Backpay shall be com-puted on the basis of calendar quarters in accordance with themethod prescribed inF.W. Woolworth Company,90 NLRB289, and interest at the rate of 6 percent per annum shall beadded to het backpay, in accordance withIsis Plumbing &Heating Co.,138 NLRB No. 97.In view of the gravity of Respondent's various violationsof the Act, the recommended Order contains a broad injunc-tive provision restraining further violations.CONCLUSIONS OF LAW1.By discriminating against employees with regard to theirtenure of employment because of their union activities, Re-spondent violated Section 8(a)(3) and(1) of the Act.2.By refusing to recognize or bargainwith the Union,Respondent violated Section 8(a)(5) and(1) of the Act.3.Theforegoing are unfair labor practices affecting com-merce within the meaning ofthe Act.Upon thebasis of the foregoing findings of facts and con-clusions of law and upon the entirerecordof the case,pursu-ant to Section 10(c) of the Act, I herebyissue the following:RECOMMENDED ORDER25Mansion House Center Management Corporation, of St.Louis,Missouri,its officers,agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouraging membership in a labor organization bydiscriminating in regard to hire, tenure,or other conditionsof employment.(b)Refusing to recognize or to bargain collectively withPainters Local 115,affiliated with Painters District Council2, of the Brotherhood of Painters and Allied Trades of theUnited States and Canada,AFL-CIO,as the exclusive repre-sentative of the employees in the appropriate unit,viz.All painters,employees of Respondent,excluding officeclerical employees,professional employees,guards andsupervisors as defined in the Act, and excluding all otheremployees(c) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their right to self-organization,to form labor organizations,to join or assist anylabor organization, to bargain collectively through represent-atives of their own choosing,to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection, and to refrain from any and all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization asa condition of employment as authorized in Section 8(a)(3)of the Act." In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,recommendations,and Recommended Order herein shall, asprovided in Sec 102.48 of the Rules and Regulations be adopted by theBoard and become its findings,conclusions, and order, and all objectionsthereto shall be deemed waived for all purposes MANSION HOUSE CENTER4432.Take the following affirmative action which I find willeffectuate the policies of the Act:(a) Upon request, recognize and bargain collectively withthe above-named Union and embodyin a signed agreementany understanding reached.(b) Offer Stephen J. Fath, Eddie M. Brown, Bruce E. Fro-hardt, Raymond J.Himmaugh, Jay P. Forte, Fred S. Walters,Wilburn Mounce, and Paul Dunham reinstatement to theirformer jobs or, if those jobs no longer exist, to substantiallyequivalent jobs, in themannerset forth in the section hereofentitled "The Remedy."(c)Make the aforesaid persons whole for any losses of paythey suffered by reason of the discriminationagainst them, inthemanner set forth in the section hereof entitled "TheRemedy."(d)Notify any of the above named persons if presentlyserving in the Armed Forces of the United States of his rightto full reinstatement upon application in accordance with theSelective Service Act and the Universal Military Training andService Act, as amended, after discharge from the ArmedForces(e) Preserve and, upon request, make available to the Boardor itsagents,for examination and copying all payroll records,socialsecuritypayment records, timecards, personnelrecords, and all other records necessary to analyze theamount of backpay due under the terms of this Recom-mended Order.(f) Post at its place of businessin St.Louis, Missouri, copiesof the attached notice marked "Appendix."26 Copies of saidnotice, on forms provided by the Regional Director for Re-gion 14, after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(g) Notify the Regional Director for Region 14, in writingwithin 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.27The complaint is dismissed as to unfair labor practices notspecifically found herein.the National Labor Relations Board has found that we vi-olated the National Labor Relations Act and has ordered usto post this notice. The Act give all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representativesof their own choosingTo act together for collectivebargainingor othermutual aid or protectionTo refrain from any or all such of these things.WE WILL NOT do anything that interferes with, re-strains, or coerces employees with respect to these rights.WE WILL NOT discourage membership in or affiliationwith Painters Local 115, affiliated with Painters DistrictCouncil 2, of the Brotherhood of Painters and AlliedTrades of the United States and Canada, AFL-CIO, orany other labor organization, by discnminatonly dis-charging any of our employees, or by discriminating inany othermanner inregard to their hire or tenure ofemployment or any terms or conditions of employment.WE WILL offer Stephen J. Fath, Eddie M. Brown,Bruce E. Frohardt, Raymond J. Himmaugh, Jay P.Forte, Fred S. Walters, Wilburn Mounce, and Paul Dun-ham reinstatement to their former positions or, if thosepositions no longer exist, to substantially equivalent po-sitions,without prejudice to their seniority or otherrights and privileges, and we will make them whole forany loss of earnings suffered as a result of their dis-charges, in the manner provided in the Board's Order.WE WILL NOT refuse to but will recognize and bargaincollectivelywith Painters Local 115, affiliated withPainters District Council 2, of the Brotherhood of Paint-ers and Allied Trades of the United States and Canada,AFL-CIO, as the exclusive bargaining representative ofall the following employees:All painters, employees of Respondent, excludingoffice clerical employees, professional employees,guards and supervisors as defined in the Act, andexcluding all other employees.36 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 14, in writing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewithAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all sides had a chance to give evidenceDatedByMANSION HOUSE CENTERMANAGEMENTCORPORATION(Employer)(Representative)(Title)Thisis anofficial notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any othermaterial.Any questions concerning this notice or, compliance withitsprovisionsmay be directed to the Board's Office, 210North 12th Boulevard, Room 448, St. Louis, Missouri, Tele-phone 314-622-4144.